
	
		II
		110th CONGRESS
		2d Session
		S. 3528
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 17), 2008
			Ms. Collins (for
			 herself, Mrs. Lincoln,
			 Ms. Snowe, Ms.
			 Cantwell, Mrs. Dole,
			 Mrs. Clinton, Mr. Voinovich, Ms.
			 Landrieu, Mr. Pryor,
			 Mrs. McCaskill, Mr. Obama, and Mrs.
			 Boxer) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To authorize the Administrator of General Services to
		  convey a parcel of real property in the District of Columbia.
	
	
		1.Short titleThis Act may be cited as the
			 General Services Administration
			 Portfolio Enhancement Act of 2008.
		2.DefinitionsIn this Act, the following definitions
			 apply:
			(1)AdministratorThe
			 term Administrator means the Administrator of General
			 Services.
			(2)CERCLAThe
			 term CERCLA means the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
			(3)CommitteesThe
			 term Committees means the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Environment
			 and Public Works of the Senate.
			(4)MuseumThe
			 term Museum means the National Women’s History Museum, Inc., a
			 District of Columbia nonprofit corporation exempt from taxation pursuant to
			 section 501(c)(3) of the Internal Revenue Code of 1986.
			(5)Northern portion
			 of the propertyThe term northern portion of the
			 property means that portion of the property which the Administrator and
			 the Museum deem appropriate for the museum facility.
			(6)PropertyThe
			 term property means the property located in the District of
			 Columbia, subject to survey and as determined by the Administrator, generally
			 consisting of Squares 325 and 326, and the westerly portions of Squares 351 and
			 352, including the parcel and structure commonly known as the Cotton
			 Annex. The property is generally bounded by 12th Street, Independence
			 Avenue, Maryland Avenue, the James Forrestal Building, and L’Enfant Plaza, all
			 in Southwest Washington, District of Columbia, and shall include all associated
			 air rights, improvements thereon, and appurtenances thereto.
			(7)Southern portion
			 of the propertyThe term southern portion of the
			 property means that portion of the property other than the northern
			 portion of the property.
			3.Conveyance of
			 property
			(a)Authority To
			 Convey
				(1)In
			 generalSubject to the requirements of this Act, the
			 Administrator shall convey the northern portion of the property to the Museum,
			 and shall have the authority to convey the southern portion of the property to
			 the Museum, in each case on such terms and conditions as the Administrator
			 considers reasonable and appropriate to protect the interests of the United
			 States and further the purposes of this Act.
				(2)AgreementAs
			 soon as practicable, but not later than 90 days after the date of enactment of
			 this Act, the Administrator shall enter into an agreement with the Museum for
			 the conveyance.
				(3)Terms and
			 conditionsThe terms and conditions of the agreement shall
			 address, among other things, mitigation of developmental impacts to existing
			 Federal buildings and structures, security concerns, and operational protocols
			 for development and use of the property.
				(4)Separate
			 conveyance of northern and southern portionsUnder the agreement,
			 the Administrator may convey the northern portion of the property separately
			 from and, if so agreed by the Administrator and the Museum, at a different time
			 than the southern portion of the property (if such southern portion is
			 conveyed).
				(b)Purchase
			 Price
				(1)In
			 generalThe purchase price for the property shall be its fair
			 market value based on its highest and best use as determined by an independent
			 appraisal commissioned by the Administrator and paid for by the Museum.
				(2)Selection of
			 appraiserThe appraisal shall be performed by an appraiser
			 mutually acceptable to the Administrator and the Museum.
				(3)Terms and
			 conditions for appraisal
					(A)In
			 generalExcept as provided by subparagraph (B), the assumptions,
			 scope of work, and other terms and conditions related to the appraisal
			 assignment shall be mutually acceptable to the Administrator and the
			 Museum.
					(B)Required
			 termsThe following terms and conditions shall apply to the
			 appraisal:
						(i)The
			 appraisal shall assume that the property does not contain hazardous substances
			 (as defined in section 101 of CERCLA (42 U.S.C. 9601)) which require response
			 action (as defined in such section).
						(ii)The
			 appraisal shall state a value for the property as a whole as well as separate
			 values for the northern portion and southern portion of the property, taking
			 into consideration the impact to value (if any) resulting from a conveyance of
			 less than the entirety of the property.
						(c)Application of
			 ProceedsThe purchase price shall be paid into the Federal
			 Buildings Fund established under section 592 of title 40, United States Code.
			 Upon deposit, the Administrator may expend, in amounts specified in
			 appropriations Acts, the proceeds from the conveyance for any lawful purpose
			 consistent with existing authorities granted to the Administrator; except that
			 the Administrator shall provide the Committees with 30 days advance written
			 notice of any expenditure of the proceeds.
			(d)Quit Claim
			 DeedThe property shall be conveyed (in the case of the southern
			 portion of the property, if at all) pursuant to one or more quit claim deeds
			 (one for the northern portion of the property and one for the southern portion
			 of the property).
			(e)Use
			 Restrictions
				(1)Northern
			 portionThe northern portion of the property shall be dedicated
			 for use as a site for a national women’s history museum for the 99-year period
			 beginning on date of conveyance of that portion to the Museum.
				(2)Southern
			 portionThe southern portion of the property may be used for any
			 purposes permitted by applicable laws and regulations.
				(f)Reversion
				(1)Bases for
			 reversionThe northern portion of the property shall revert to
			 the United States, at the option of the United States, without any obligation
			 for repayment by the United States of any amount of the purchase price for the
			 property, if—
					(A)that portion is
			 not used as a site for a national women’s history museum at any time during the
			 99-year period referred to in subsection (e); or
					(B)the Museum has not
			 commenced construction of a museum facility on that portion in the 5-year
			 period beginning on the date of enactment of this Act, other than for reasons
			 beyond the control of the Museum as reasonably determined by the
			 Administrator.
					(2)EnforcementThe
			 Administrator may perform any acts necessary to enforce the reversionary rights
			 provided in this section.
				(3)Custody of
			 property upon reversionIf any portion of the property reverts to
			 the United States pursuant to this section, such property shall be under the
			 custody and control of the Administrator.
				(g)Closing
				(1)DeadlineAny
			 conveyance pursuant to this Act shall occur not later than 3 years after the
			 date of enactment of this Act. The Administrator may extend that period for
			 such time as is reasonably necessary for the Museum to perform its obligations
			 under section 4(a).
				(2)Applicability of
			 requirementsThe requirements of this Act shall remain in full
			 force and effect with respect to any portion of the property conveyed before
			 the deadline established by paragraph (1) or any extension.
				4.Environmental
			 matters
			(a)Authorization To
			 contract for environmental response actionsThe Administrator is authorized to
			 contract, in an amount not to exceed the purchase price for the property, in
			 the absence of appropriations and otherwise without regard to section 1341 of
			 title 31, United States Code, with the Museum or an affiliate thereof for the
			 performance (on behalf of the Administrator) of response actions (if any)
			 required on the property pursuant to CERCLA. Any officer or employee of the
			 United States may contract for payment of costs or expenses related to any
			 properties that are conveyed (or to be conveyed) under this Act.
			(b)Crediting of
			 response costsAny costs incurred by the Museum or an affiliate
			 thereof pursuant to subsection (a) shall be credited to the purchase price for
			 the property.
			(c)Relationship to
			 CERCLANothing in this Act may be construed to affect or limit
			 the application of or obligation to comply with any environmental law,
			 including section 120(b) of CERCLA (42 U.S.C. 9620(b)).
			5.Incidental
			 costs
			(a)ResponsibilitiesSubject
			 to section 4, the Museum shall bear any and all costs associated with complying
			 with the provisions of this Act, including studies and reports, surveys,
			 relocating tenants, and mitigating impacts to existing Federal buildings and
			 structures resulting directly from the development of the property by the
			 Museum.
			(b)Relocation of
			 Existing TenantsThe costs of relocating existing tenants
			 (including the costs of related studies) shall be paid by the Museum up to an
			 amount to be agreed upon by the Administrator and the Museum in the agreement
			 entered into under section 3(a)(2), and any costs in excess of such agreed upon
			 amount shall be credited to the purchase price for the property upon the
			 closing on the portion of the property first conveyed.
			6.Land use
			 approvals
			(a)Existing
			 AuthoritiesNothing in this Act shall be construed as limiting or
			 affecting the authority or responsibilities of the National Capital Planning
			 Commission or the Commission of Fine Arts.
			(b)Cooperation
				(1)Zoning and land
			 useSubject to paragraph (2), the Administrator shall reasonably
			 cooperate with the Museum with respect to any zoning or other land use matter
			 relating to development of the property in accordance with this Act. Such
			 cooperation shall include consenting to applications by the Museum for
			 applicable zoning and permitting with respect to the property.
				(2)LimitationsThe
			 Administrator shall not be required to incur any costs with respect to
			 cooperation under this subsection and any consent provided under this
			 subsection shall be premised on the property being developed and operated in
			 accordance with this Act.
				7.ReportsNot later than one year after the date of
			 enactment of this Act, and annually thereafter until the end of the 5-year
			 period following conveyance of the northern portion of the property or until
			 substantial completion of the museum facility (whichever is later), the Museum
			 shall submit annual reports to the Administrator and the Committees detailing
			 the development and construction activities of the Museum with respect to this
			 Act.
		
